Opinion by
Judge Blatt,
Kevin Walters (claimant) appeals from an order of the Unemployment Compensation Board of Review *77(Board) affirming a referee’s determination that he was ineligible for unemployment compensation benefits because he was not available for suitable work as required under Section 401(d) of the Unemployment Compensation Law (Law), Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, as amended, 43 P.S. §801(d).
The claimant was employed as a laborer by Hallo-way Construction Company (employer) from May or June 1978 until September 1978 and from May 1979 until he was laid off on August 31, 1979. He testified that he attended college on a part-time basis, commencing in the January 1979 semester, during which he carried seven credits. Subsequent to being laid off in August, he carried ten credits and from September through December attended classes on Mondays, Wednesdays and Fridays from 8:00 a.m. until 12:00 noon. In January 1980, he undertook to carry seven credits and attended school five days a week: Mondays from 12:00 noon until 4:00 p.m.; Tuesday and Thursday from 8:00 a.m. until 9:15 a.m.; and Wednesday and Friday from noon until 1:00 p.m.
In affirming the referee, the Board, as the ultimate factfinder, Rodriguez v. Unemployment Compensation Board of Review, 48 Pa. Commonwealth Ct. 65, 408 A.2d 1191 (1979), made the following findings:
5. The claimant is 19 years of age, single, lives alone and has no dependents.
6. The claimant is primarily a student rather than an unemployed worker.
7. The claimant was not able and available to accept suitable work during the period in issue.
Finding No. 6 is a conclusion of law and must therefore be disregarded as a finding of fact. Reardon v. Unemployment Compensation Board of Review, 30 Pa. Commonwealth Ct. 139, 373 A.2d 146 (1977).
*78As to the other findings, we have previously held that there is a presumption in the law that a full-time student is not available for work within the meaning of Section 401(d) of the Law, 43 P.S. §801(d). In Re: Claim of James Wright, 25 Pa. Commonwealth Ct. 522, 360 A.2d 842 (1976). This presumption is rebuttable, however, upon a showing by the claimant that, despite his status as a student, he is realistically and genuinely attached to the labor market. Unemployment Compensation Board of Review v. Siene, 24 Pa. Commonwealth Ct. 430, 357 A.2d 228 (1976). The claimant here was designated as a part-time rather than a full-time student, but his collegiate situation generally resembled that of a full-time student; his class hours were distributed over the week in such a fashion as to limit his availability for any other activity on a regular basis and, in the semester immediately following his lay-off, he carried ten credits. Here, therefore, as in Claim of James Wright, where there was a similar ten-credit course load, we must deem the presumption to apply,1 and the claimant must, therefore, bear the burden of demonstrating “that [his] primary purpose is to work, rather than to obtain an education while working to pay for that education.” Ettorre, 50 Pa. Commonwealth Ct. at 317, 413 A.2d at 8. He argues that he has done so by his unrefuted testimony that he, as a seasonally employed construction worker, considered himself to be primarily a laborer, that he is entirely self-supporting, that he lives alone in a trailer which he owns out*79right, and that, like the claimant in Siene, he would leave school if offered employment because he needs the money to pay his day-to-day living expenses and other bills. He also testified that he had applied for work in other labor markets and he submitted written statements from two business organizations indicating that he had sought employment with them during the period here involved that they had none available.
The claimant demonstrated that his foremost concern was obtaining full-time employment and he cannot, therefore, be categorized as a college student whose primary purpose is obtaining an education and who is available for work only conditionally or on a limited basis.2 Reardon; Wiley v. Unemployment Compensation Board of Review, 195 Pa. Superior Ct. 256, 171 A.2d 810 (1961). The claimant thereby successfully rebutted the presumption that a full-time student is not available for work and we believe, therefore, that the referee and the Board committed an error of law when they concluded that the claimant was not genuinely and realistically attached to the labor force. Reardon. In the absence of proof that he refused suitable employment, the claimant should not be denied benefits. Woodley v. Unemployment Compensation Board of Review, 13 Pa. Commonwealth Ct. 4, 317 A.2d 651 (1974). Here, as in Rear-don and Wiley, we will reverse the referee and the Board and will remand for the computation of benefits.
Order
And Now, this 4th day of June, 1982, the order of the Unemployment Compensation Board of Review in *80the above-captioned matter is reversed and remanded for determination of benefits.
Judge Mencer did not participate in the decision in this case.

 In Ettorre v. Unemployment Compensation Board of Review, 50 Pa. Commonwealth Ct. 315, 413 A.2d 6 (1980) In which a 21 year old woman who lived at home with her parents, worked part-time and attended college part-time, was found to be primarily a student, the presumption was for the first time stated as applying to a “student.”


 Although not germane to our review of the findings below, we note in passing that subsequent to the February 15, 1980 hearing, the claimant quit college on March 3, 1980 to accept full-time employment.